Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 recites the limitation " wherein the turret " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1, 3 and 5, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over respective claims 11&14, 11 and 12 of U.S. Patent No. US 10425561 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3 and 5 of the instant application are obviousness by respectively over respective claims 11&14, 11 and 12 of U.S. Patent US 10425561 B2, in that claims 11&14, 11 and 12  of the U.S. Patent contain all the limitations of claims 1, 3 and 5 of the instant application. Claims 1, 3 and 5 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.


US 10425561 B2
1. An electronic device, comprising: a display assembly capable of presenting visual content; a front cover glass overlying the display assembly; 
a rear cover glass defining an opening; 
a side wall retainer formed from a material different than the front cover glass and the rear cover glass, the side wall retainer coupled with the front cover glass and the rear cover glass; 

a camera cover glass disposed at the opening, a first portion of the camera cover glass coated with an opaque material that blocks visible light from passing through the opaque material, and a second portion of the camera cover glass that defines a first visible light transparent camera window and a second visible light transparent camera window;






 and an input/output (I/O) assembly disposed between the rear cover glass and the camera cover glass, the I/O assembly comprising: a first camera module; a second camera module; and a trim carrying the first camera module and the second camera module.
11. A portable electronic device, comprising: a display assembly capable of presenting visual content; a front cover glass overlying the display assembly; 
a rear cover glass having an opening; 
a side wall retainer formed from a material different than the front cover glass and the rear cover glass, the side wall retainer coupled with the front cover glass and the rear cover glass;

14. The portable electronic device as recited in claim 11, wherein the I/O assembly is covered by a camera cover glass, a first portion of the camera cover glass is coated with an opaque material that blocks light from passing through the camera cover glass, and a second portion of the camera cover glass that allows passage of light comprises (i) first and second camera windows and (ii) an opening between the first and second camera windows.
 

an input/output (I/O) assembly comprising a first camera module, a second camera module, and a strobe module positioned between the first camera module and the second camera module, the first camera module, the second camera module, and the strobe module protruding through the opening, wherein the I/O assembly is secured to the rear cover glass and the side wall retainer; and a brace piece that is secured to, and extends from, the side wall retainer, the brace piece comprising: a first portion coupled with the side wall retainer, and a second portion that supports the I/O assembly, the second portion being perpendicular to the first portion.


3. The electronic device of claim 1, further comprising a strobe module disposed between the rear cover glass and the camera cover glass.

11. …and a strobe module positioned between the first camera module and the second camera module, the first camera module, the second camera module, and the strobe module protruding through the opening,…


12. The portable electronic device as recited in claim 11, wherein the I/O assembly is secured to the rear cover glass by being secured to a turret that surrounds the I/O assembly, and the turret is secured to the rear cover glass.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. (US 20170104901 A1, hereinafter “Sanford”), in view of Weber et al. (US 20110255000 A1, hereinafter “Weber”), and further in view of Kim US 2017/0085764 A1, hereinafter “Kim”).

Regarding claim 1, Sanford teaches an electronic device (Figs. 1-11: electronic device 10), comprising: 
Fig. 1, [0025]: a display module 14); 
a front cover glass overlying the display assembly (as illustrated by Fig. 2, [0024]: the electronic device 10 has a front face that includes the display 14); 
a rear cover glass defining an opening (Fig. 2, [0029]-[0030]: a Rear surface 12R formed from glass and have openings); 
a side wall retainer formed from a material different than the front cover glass and the rear cover glass, the side wall retainer coupled with the front cover glass and the rear cover glass ([0026]-[0029]: Housing 12, which sometimes be referred to as an enclosure or case, formed of glass. The housing 12 to accommodate display 14 frame and rear surface 12R); 
a camera cover glass disposed at the opening ([0031]: Camera window 22 includes a transparent camera window member such as a clear glass), a
and an input/output (I/O) assembly disposed between the rear cover glass and the camera cover glass, the I/O assembly comprising: a first camera module (Figs. 3&7, [0030]: the rear housing wall 12R have an opening for a camera window 22, and an opening for a camera flash window 24); Fig. 5, [0036]: a camera trim structures 22 uses an attachment member such as metal attachment plate 60 to mount camera trim member 38 to housing 12) 
Sanford does not teach a first portion of the camera cover glass coated with an opaque material that blocks visible light from passing through the opaque material, and a second portion of the camera cover glass that defines a first visible light transparent camera window and a second visible light transparent camera window.
However, Weber discloses a first portion of the camera cover glass coated with an opaque material that blocks visible light from passing through the opaque material (Figs. 3, 31&32, [0091]&[0215]-[0221]: Glass member is coated with a layer of opaque material such as black ink), and a second portion of the camera cover glass that defines a first visible light transparent camera window and a second visible light transparent camera window (Figs. 3, 31&32 [0091] &[0215]-[0221]:: Opening in black ink serves as a camera window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known coating technique as taught by Weber in the same way the Sanford electronic device, such that a first portion of the camera cover glass coated with an opaque material that blocks visible light from passing through the opaque material, and a second portion of the camera cover glass that defines a first visible light transparent camera window and a second visible light transparent camera window and the results would have been predictable to one of ordinary skill in the art. The suggestion/ motivation for doing so would be to allow camera windows through the glass (Weber: [0153]).
Sanford and Weber combination does not teach the I/O assembly comprising a second camera module.
However, Kim discloses the I/O assembly comprising a second camera module  (Figs. 1-2, [0129]&[0138]: a first camera module 210, a second camera module 220 and a flash 124 can be located between the first camera module and the second camera module constituting the dual camera module 121b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanford and Weber combination to incorporate wherein the I/O assembly comprising a second camera module as taught by Kim, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The suggestion/ motivation for doing so would be to acquire a more vivid image, or realize a 3D image via a depth map or rapidly implement auto-focus and zoom functions (Kim: [0008]).

Regarding claim 2, the Sanford, Weber and Kim combination teaches the electronic device of claim 1, in addition Kim discloses wherein the sidewall retainer comprises metal ([0104]:Cases 101, 102, and 103 can be formed by injection-molding synthetic resin or may be formed of metal, for example, stainless steel (STS), aluminum (Al), titanium (Ti), or the like). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the sidewall retainer comprises metal, since it has been held to be within the general skill of In re Leshin, 125 USPQ 416.

Regarding claim 3, the Sanford, Weber and Kim combination teaches the electronic device of claim 1, in addition Sanford discloses further comprising a strobe module (Figs. 3&7, [0030]: the rear housing wall 12R have an opening for a camera window 22, an opening for a camera flash window 24, and an opening for forming a microphone port 26.); Except disposed between the rear cover glass and the camera cover glass.
However, However, Kim discloses the strobe module disposed between the rear cover glass and the camera cover glass (Figs. 1-2, [0129]&[0138]: a first camera module 210, a second camera module 220 and a flash 124 can be located between the first camera module and the second camera module constituting the dual camera module 121b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanford, Weber and Kim combination to incorporate wherein the strobe module disposed between the rear cover glass and the camera cover glass as taught by Kim, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The suggestion/ motivation for doing so would be to acquire a more vivid image, or realize a 3D image via a depth map or rapidly implement auto-focus and zoom functions (Kim: [0008]).
Regarding claim 4, the Sanford, Weber and Kim combination teaches the electronic device of claim 3, in addition Weber discloses wherein the second portion of the camera cover glass further defines a visible light transparent strobe window (Figs. 3, 31&32 [0091] &[0215]-[0221]:: Opening in black ink serves as a camera window). The suggestion/ motivation for doing so would be to allow camera windows through the glass (Weber: [0153]).

Regarding claim 7, the Sanford, Weber and Kim combination teaches the electronic device of claim 1, in addition Kim discloses wherein: the first camera module comprises a first range of focal lengths; and the second camera module comprises a second range of focal lengths different than the first range (Abstract, [0139]-[0140] dual camera module includes a first camera module having a first focal length and a first field of view, a second camera module spaced apart from the first camera module by a predetermined distance, the second camera module having a second focal length and a second field of view, which are different from those of the first camera module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanford, Weber and Kim combination to incorporate wherein: the first camera module comprises a first range of focal lengths; and the second camera module comprises a second range of focal lengths different than the first range as taught by Kim. The suggestion/ motivation for doing so would be to acquire a more vivid image, or realize a 3D image via a depth map or rapidly implement auto-focus and zoom functions (Kim: [0008]).

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the Sanford, Weber and Kim combination as applied above, and further in view of Rammah et al. (US 20160062213 A1, hereinafter “Rammah”).

Regarding claim 5, the Sanford, Weber and Kim combination teaches the
electronic device of claim 1, except  further comprising a turret surrounding the camera cover glass.
However, Rammah discloses a turret surrounding the camera cover glass (Fig. 5, [0039]: securing member 210 and turret assembly 240 are adhesively secured to housing 230 by, for example, a conductive adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanford, Weber and Kim combination to incorporate a turret surrounding the camera cover glass as taught by Rammah. The suggestion/ motivation for doing so would be to secure and engage with the aperture of  camera module (Rammah: [0005]).

Regarding claim 6, the Sanford, Weber and Kim combination teaches the electronic device of claim 1, except wherein the turret is sealed to the rear cover with an adhesive.
However, Rammah discloses wherein the turret is sealed to the rear cover with an adhesive (Fig. 5, [0039]: securing member 210 and turret assembly 240 are adhesively secured to housing 230 by, for example, a conductive adhesive).
before the effective filing date of the claimed invention to modify the Sanford, Weber and Kim combination to incorporate wherein the turret is sealed to the rear cover with an adhesive as taught by Rammah. The suggestion/ motivation for doing so would be to secure and engage with the aperture of  camera module (Rammah: [0005]).

Claims 8-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. (US 2017/0104901 A1, hereinafter “Sanford”), in view of Kim US 2017/0085764 A1, hereinafter “Kim”),  and further in view of Takekuma et al. (US 20050275748 A1, hereinafter “Takekuma”).

Regarding claim 8, Sanford teaches an electronic device (Figs. 1-11: electronic device 10), comprising: 
a frame ([0025]-[0028]: Housing 12, which may sometimes be referred to as an enclosure or case, formed of glass. The housing 12 to accommodate display 14 frame and rear surface 12R); 
a rear cover affixed to the frame, the rear cover at least partially defining an internal volume (Fig. 2, [0028]-[0029]: the Rear surface 12R formed from glass and have openings), the rear cover comprising: 
a first portion defining a first exterior surface of the electronic device (as illustrated by Fig. 2, the exterior surface of the Rear surface 12R); 
a second portion surrounded by and comprising a same material as the first portion, the second portion defining a second exterior surface of the electronic device as illustrated by Fig. 11, a transparent camera window member 22/170 surrounded by the Rear cover 12 and is offset from the exterior surface of the Rear surface 12R as illustrated by Figs. 3-6); 
a first camera module (Figs. 3&7, [0029]&[0039]: the rear housing wall 12R have an opening for housing a camera 92 covered by the camera window 22); 
and a trim disposed in the internal volume and aligned with the second portion, the trim carrying the first camera module (Fig. 5, [0036]: a camera trim structures 22 uses an attachment member such as metal attachment plate 60 to mount camera trim member 38 to housing 12) 
Sanford does not teach a second camera module.
However, Kim discloses a second camera module (Figs. 1-2, [0129]&[0138]: a first camera module 210, a second camera module 220 and a flash 124 can be located between the first camera module and the second camera module constituting the dual camera module 121b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanford electronic device to incorporate a second camera module as taught by Kim, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The suggestion/ motivation for to acquire a more vivid image, or realize a 3D image via a depth map or rapidly implement auto-focus and zoom functions (Kim: [0008]).
Moreover, the Sanford and Kim combination does not teach the trim comprising opaque internal walls that optically isolate the first camera module and the second camera module within the trim.
However, Takekuma discloses the trim comprising opaque internal walls that optically isolate the first camera module Fig. 3, [0035]: the housing 140 as a single molded article and an electromagnetic shield 180 as a part of the housing, and the structure of the housing for holding a camera module 130 has a wall 145 for blocking light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanford and Kim combination to incorporate the trim comprising opaque internal walls that optically isolate the first camera module and the second camera module within the trim as taught by Takekuma. The suggestion/ motivation for doing so would be so that signals from light-emitting components other than light-emitting diode 120 inside a case housing CH will not reach the camera module (Takekuma: [0035]).

Regarding claim 9, the Sanford, Kim and Takekuma combination teaches the electronic device of claim 8, in addition Sanford discloses wherein the first portion and the second portion comprise glass ([0026]-[0029]: Housing 12, which sometimes be referred to as an enclosure or case, formed of glass. The housing 12 to accommodate display 14 frame and rear surface 12R).
Regarding claim 10, the Sanford, Kim and Takekuma combination teaches the electronic device of claim 8, in addition Kim discloses wherein the frame comprises aluminum ([0104]:Cases 101, 102, and 103 can be formed by injection-molding synthetic resin or may be formed of metal, for example, stainless steel (STS), aluminum (Al), titanium (Ti), or the like). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the sidewall retainer comprises metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 11, the Sanford, Kim and Takekuma combination teaches the electronic device of claim 8, in addition Sanford discloses wherein the trim comprises metal (Fig. 5, [0036]: a camera trim structures 22 uses an attachment member such as metal attachment plate 60 to mount camera trim member 38 to housing 12).

Regarding claim 12, the Sanford, Kim and Takekuma combination teaches the electronic device of claim 8, in addition Takekuma discloses wherein at least a portion of the trim is coated with an opaque and non-reflective material (Fig. 3, [0035]: the housing 140 as a single molded article and an electromagnetic shield 180 as a part of the housing, and the structure of the housing for holding a camera module 130 has a wall 145 for blocking light).

Regarding claim 13, the Sanford, Kim and Takekuma combination teaches the electronic device of claim 8, except wherein the second portion is a different color than the first portion.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the raised portion comprises a same color as the planar portion into the Sanford, Kim and Takekuma combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 14, the Sanford, Kim and Takekuma combination teaches the electronic device of claim 8, in addition Kim discloses wherein at least one of the first camera module or the second camera module comprises a wide angle camera ([0140]-[0141]: second camera module 220 can be a wide angle lens assembly). The suggestion/ motivation for doing so would be to acquire a more vivid image, or realize a 3D image via a depth map or rapidly implement auto-focus and zoom functions (Kim: [0008]).

Regarding claim 15, Sanford teaches an electronic device (Figs. 1-11: electronic device 10), comprising: 
an enclosure comprising a wall at least partially defining an internal volume (as illustrated by Figs. 1-2: the electronic device 10 includes a front transparent glass cover 14, side walls of housing 12 and a rear surface cover 12R); 
Fig. 2, [0028]-[0029]: the Rear surface 12R formed from glass and have openings); 
a camera cover disposed at the opening ([0031]: Camera window 22 includes a transparent camera window member such as a clear glass), the camera cover defining a second portion of the exterior surface of the electronic device, the second portion being offset from the first portion (as illustrated by Fig. 11, a transparent camera window member 22/170 surrounded by the Rear cover 12 and is offset from the exterior surface of the Rear surface 12R as illustrated by Figs. 3-6); 
an input/output (I/O) assembly aligned with the camera cover, the I/O assembly comprising: a first camera module (Figs. 3&7, [0030]: the rear housing wall 12R have an opening for a camera window 22, and an opening for a camera flash window 24); 
and a trim that holds the first camera module (Fig. 5, [0036]: a camera trim structures 22 uses an attachment member such as metal attachment plate 60 to mount camera trim member 38 to housing 12) 
Sanford does not teach a second camera module.
However, Kim discloses a second camera module (Figs. 1-2, [0129]&[0138]: a first camera module 210, a second camera module 220 and a flash 124 can be located between the first camera module and the second camera module constituting the dual camera module 121b).
before the effective filing date of the claimed invention to modify the Sanford electronic device to incorporate a second camera module as taught by Kim, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The suggestion/ motivation for doing so would be to acquire a more vivid image, or realize a 3D image via a depth map or rapidly implement auto-focus and zoom functions (Kim: [0008]).
Moreover, the Sanford and Kim combination does not teach the trim comprising opaque internal walls that optically isolate the first camera module and the second camera module within the trim.
However, Takekuma discloses the trim comprising opaque internal walls that optically isolate the first camera module Fig. 3, [0035]: the housing 140 as a single molded article and an electromagnetic shield 180 as a part of the housing, and the structure of the housing for holding a camera module 130 has a wall 145 for blocking light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanford and Kim combination to incorporate the trim comprising opaque internal walls that optically isolate the first camera module and the second camera module within the trim as taught by Takekuma. The suggestion/ motivation for doing so would be so that signals from light-emitting components other than light-emitting diode 120 inside a case housing CH will not reach the camera module (Takekuma: [0035]).

Regarding claim 18, the Sanford, Kim and Takekuma combination teaches the electronic device of claim 15, in addition Sanford discloses wherein the rear cover and the camera cover comprise glass ([0025], [0028]&[0030]: housing 12 and camera window member 22 are formed of plastic or glass).

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Sanford, Kim and Takekuma combination as applied above, and further in view of Weber et al. (US 20110255000 A1, hereinafter “Weber”).

Regarding claim 16, the Sanford, Kim and Takekuma combination teaches the electronic device of claim 15, except wherein the camera cover comprises at least one portion of opaque material and transparent portions joined to the opaque material, the camera cover aligned with at least the first camera module and the second camera module.
However, Weber discloses wherein the camera cover comprises at least one portion of opaque material (Figs. 3, 31&32, [0091]&[0215]-[0221]: Glass member is coated with a layer of opaque material such as black ink), and transparent portions joined to the opaque material, the camera cover aligned with at least the first camera module Figs. 3, 31&32 [0091] &[0215]-[0221]:: Opening in black ink serves as a camera window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known coating technique as taught by Weber in the same way the Sanford, Kim and Takekuma combination, such to allow camera windows through the glass (Weber: [0153]).

Regarding claim 17, the Sanford, Kim, Takekuma and Weber combination teaches the electronic device of claim 16, in addition Sanford discloses wherein the camera cover comprises transparent portions adjacent to the opaque material, the transparent portions colinear with the first camera module and the second camera module (Figs. 3, 31&32, [0091]&[0215]-[0221]: Glass member is coated with a layer of opaque material such as black ink and Opening in black ink serves as a camera window).

Regarding claim 19, the Sanford, Kim and Takekuma combination teaches the electronic device of claim 15, except wherein the rear cover is coated with an opaque material.
However, Weber discloses the rear cover is coated with an opaque material (Fig. 31, [0215]: transparent layer 8012 may have an internal coating such as coating 8020. Coating 8020 may be an opaque coating layer such as a layer of black ink).
.
before the effective filing date of the claimed invention to have applied the known coating technique as taught by Weber in the same way the Sanford electronic device, such that the rear cover is coated with an opaque material, and the results would have been predictable to one of ordinary skill in the art. The suggestion/ motivation for doing so would be to allow camera windows through the glass (Weber: [0153]).

Regarding claim 20, the Sanford, Kim, Takekuma and Weber combination teaches the electronic device of claim 19, except wherein the opaque material is a first opaque material and the camera cover is coated with a second opaque material different from the first opaque material.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the raised portion comprises a same color as the planar portion into the Sanford, Kim, Takekuma and Weber combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697